 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     MAGLULA, LTD.,                                   )
 4                                                    )
                          Plaintiff,                  )        Case No.: 2:18-cv-00842-GMN-VCF
 5
           vs.                                        )
 6                                                    )                    ORDER
     HANGZHOU GOODTOOLS CO., LTD., et                 )
 7   al.,                                             )
                                                      )
 8                        Defendants.                 )
 9                                                    )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States
11   Magistrate Judge Cam Ferenbach, (ECF No. 21), which recommends that Plaintiff Maglula,
12   Ltd.’s (“Plaintiff’s”) Renewed Motion for Default Judgment, (ECF No. 19), be granted in part
13   and denied in part. Specifically, the R&R makes three recommendations: (1) the Court enter
14   final judgment against Defendant Anthony Lee (“Defendant”); (2) the Court enter a permanent
15   injunction that enjoins Defendant from infringing Plaintiff’s patents; and (3) the Court deny
16   Plaintiff’s request for attorney fees. (R&R 10:1–8). Neither party objected to the R&R.
17          Regarding Plaintiff’s request for attorney fees, Judge Ferenbach accepted Plaintiff’s
18   allegations of Defendant’s willful infringement and bad faith litigation as true, but he
19   concluded that the Court could not award fees and costs absent evidence that the request is
20   reasonable. (Id. 9:12–15). To determine whether the request is reasonable the Court needs, “(1)
21   contemporaneous billing records, (2) counsel’s hourly rate, and (3) evidence that this rate is
22   reasonable for an attorney of his or her skill and experience.” (Id. 9:16–23). Accordingly, the
23   R&R recommends denying Plaintiff’s request for fees “unless Plaintiff provides sufficient
24   documentation” for the Court to conclude that the request is reasonable. (Id. 10:3–5). Plaintiff
25   did not file the requested documentation.


                                                 Page 1 of 3
 1          A party may file specific written objections to the findings and recommendations of a
 2   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
 3   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
 4   determination of those portions to which objections are made. Id. The Court may accept, reject,
 5   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
 6   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
 7   not required to conduct “any review at all . . . of any issue that is not the subject of an
 8   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
 9   that a district court is not required to review a magistrate judge’s report and recommendation
10   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
11   1122 (9th Cir. 2003).
12          Here, no objections were filed, and the deadline to do so, June 27, 2019, has passed.
13   (R&R 10:10–19).
14          Accordingly,
15          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 21), is
16   ADOPTED in full.
17          IT IS FURTHER ORDERED that Plaintiff’s Renewed Motion for Default Judgment,
18   (ECF No. 19), is GRANTED in part and DENIED in part.
19          IT IS FURTHER ORDERED that Plaintiff’s request that Default Judgment be entered
20   against Defendant, (Ren. Mot. Default Judgment 10:9–14:14, ECF No. 19), is GRANTED.
21          IT IS FURTHER ORDERED that Plaintiff’s request for a Permanent Injunction
22   against Defendant’s infringement of its patents, (Ren. Mot. Default Judgment 14:15–16:26,
23   ECF No. 19), is GRANTED.
24          IT IS FURTHER ORDERED that, pursuant to the Court’s Permanent Injunction,
25   Defendant is enjoined from:


                                                  Page 2 of 3
 1            1) Mailing the QBLoader Pistol Magazine Loader & Unloader, or other similarly
 2               infringing product (collectively, “Infringing Products”), to the United States or
 3               importing Infringing Products into the United States;
 4            2) Making, using, offering to sell, selling, or distributing Infringing Products in the
 5               United States, either directly or indirectly;
 6            3) Assisting any other entities in making, using, ordering, purchasing, selling,
 7               offering for sale, or distributing Infringing Products in the United States or
 8               importing Infringing Products into the United States;
 9            4) Advertising, offering for sale, or selling Infringing Products on Amazon.com,
10               eBay.com, Walmart.com, Wish.com, Alibaba.com, and other websites that are
11               directed toward U.S. customers;
12            5) Assisting any entities in advertising, offering for sale, or selling Infringing
13               Products on Amazon.com, eBay.com, Walmart.com, Wish.com, Alibaba.com,
14               and other websites that are directed toward U.S. customers; and
15            6) Advertising, showing, exhibiting, selling, or offering to sell Infringing Products
16               in the United States, including at tradeshows.
17         IT IS FURTHER ORDERED that Plaintiff’s request for attorney fees, (Ren. Mot.
18   Default Judgment 3:10–11, 17:10–12, ECF No. 19), is DENIED without prejudice.
19         The Clerk of the Court shall enter judgment accordingly and close the case.
20                      7 day of October, 2019.
           DATED this _____
21
22
23                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
24                                                United States District Court
25


                                                Page 3 of 3
